Citation Nr: 0836114	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  03-28 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
traumatic injury, left ear, neck, right shoulder, and back, 
currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for numbness, fingers 
of the right hand.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative 
arthritis, cervical and lumbar spines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to July 
1955.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2007, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, for additional development.  The 
issue of entitlement to an increased evaluation for 
residuals, traumatic injury, left ear, neck, right shoulder, 
and back, is now before the Board for final appellate 
consideration.

The issues of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
numbness, fingers of the right hand, and the claim for 
service connection for degenerative arthritis, cervical and 
lumbar spines, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence does not show that the veteran's 
residuals, traumatic injury, left ear, neck, right shoulder, 
and back, include any scars.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals, traumatic injury, left ear, neck, right shoulder, 
and back, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to 
August 30, 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in April 2007 that fully addressed all 
necessary notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
(SSOC) issued in May 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the April 2007 notice 
letter provided the Dingess information.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that the April 2007 VCAA letter does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome.  The veteran has been represented by a service 
organization during the appeal.  The January 2003 rating 
decision and the September 2003 statement of the case (SOC) 
apply all rating criteria relevant to the veteran's claim.  
These were followed by readjudication in the May 2008 SSOC.  
The veteran's own statements, as set forth in the VA 
examination reports, reflect that he was aware of the 
criteria required for a higher evaluation.  Overall, these 
factors show that the notice deficiencies did not affect the 
essential fairness of the adjudication, rebutting the 
presumption of prejudice.  For this reason, no further 
development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment reports.  The appellant was afforded VA medical 
examinations in June 2002 and April 2008.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased Evaluation 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, when service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disability from skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002).  

The timing of these changes requires the Board to consider 
the claims under the pre-amended regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

The veteran's residuals from the traumatic injury are 
evaluated under Diagnostic Code 7804 for superficial scars 
that are tender and painful.  Neither the old nor the revised 
versions of Diagnostic Code 7804 provide an evaluation in 
excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (prior to August 30, 2002) and 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

Disability evaluations in excess of 10 percent for non-burn 
scars are provided by the old criteria at Diagnostic Code 
7800 (scars, disfiguring, head, face or neck) and Diagnostic 
Code 7508 (limitation of function of part affected).  See 
38 C.F.R. § 4.118 (prior to August 30, 2002).  Disability 
evaluations in excess of 10 percent are provided by the 
revised criteria at Diagnostic Code 7800 (disfigurement of 
the head, face or neck), Diagnostic Code 7801 (scars other 
than head, face or neck that are deep or cause limited 
motion), and Diagnostic Code 7508 (limitation of function of 
affected part).  38 C.F.R. § 4.118 (2007).  See 38 C.F.R. 
§ 4.118 (2007).

However, in this case none of these Diagnostic Codes apply.  
The competent medical evidence shows that the veteran has no 
compensable scar residuals from the traumatic injury to his 
left ear, neck, right shoulder and back.

The report of a June 2002 VA neurological and scar 
examination specifically provides that on physical 
examination, the veteran had no scars to evaluate of the 
right shoulder or low back.  

The report of an April 2008 VA scars examination provides 
that the veteran denied scar formation of the left ear, neck, 
right shoulder or lumbosacral spine from the traumatic 
injury.  The report specifies that on physical examination, 
there was no scar visualized on the left ear, which was 
completely intact and appeared normal with no deformity.  The 
report specifies that there were no scars visualized on the 
neck or right shoulder.  No scar of the lumbar back was 
noted.  The pertinent diagnosis was left ear laceration - no 
scar found, no residuals.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  Thus, the veteran is capable of testifying 
as to observable symptoms, such as scars.  However, during 
the most recent examination the veteran denied scars from the 
traumatic injury.  The medical record before the Board 
documents that he has no scars from the traumatic injury.  

In sum, the preponderance of the evidence is against 
entitlement to 10 percent for residuals, traumatic injury, 
left ear, neck, right shoulder, and back.  As such, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for residuals, 
traumatic injury, left ear, neck, right shoulder, and back, 
is denied.

REMAND

A review of the record indicates that additional development 
is required for the issues of whether new and material 
evidence has been submitted to reopen claims of service 
connection for numbness, fingers of the right hand and 
degenerative arthritis of the cervical and lumbar spine.  
These issues require additional development to ensure 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), and 
the Board's March 2007 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In Kent, the Court held that in order to reopen a previously 
and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  As these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess.  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.  

The Board's March 2007 remand requested that the RO provide 
proper Kent notice.  The Board specifically asked the RO to 
describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The April 2007 VCAA letter failed to provide Kent notice as 
to the specific basis for the prior denial of the veteran's 
claims.  This error is made more prejudicial by the fact that 
the January 2003 rating decision on appeal and the September 
2003 SOC also failed to identify the evidence necessary to 
substantiate the missing elements required to establish 
service connection.  The April 2007 VCAA letter also informed 
the veteran that the last final denial was dated in January 
2003.  In fact, the January 2003 was the date of the rating 
decision on appeal.  The last final decision was actually an 
April 1995 Board decision.    

In addition, the Court has held that notice cannot be cobbled 
together out of unrelated pre- and post-decisional documents, 
such as rating decisions and statements of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed Cir. 2006).  Thus, 
a remand is unfortunately required to provide the veteran 
with adequate VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
which is consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
previously disallowed claims for 
service connection for numbness, 
fingers of the right hand, and 
degenerative arthritis of the cervical 
and lumbar spine.  The notice letter 
must state the bases for the denials in 
the prior decision and describe what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service 
connection that were deficient in the 
previous denials.  The veteran should 
also be provided with notice of the 
elements necessary to establish the 
underlying claims of entitlement to 
service connection.


2.  Then, readjudicate the issues of 
whether new and material evidence has 
been received to reopen a claim for 
service connection for numbness, 
fingers of the right hand, and whether 
new and material evidence has been 
received to reopen a claim for service 
connection for degenerative arthritis 
of the cervical and lumbar spine.  If 
any part of the decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC.  A 
reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


